Whitfield, J.
The decree appealed from, dismissed on final hearing a bill of complaint which sought to enjoin the collection of personal property taxes on the ground that the assessment roll is invalid, because of illegal valuations of personal property for assessment purposes and because much personal property of large values subject to taxation was intentionally not assessed.
Primarily it should be determined whether the appellant is entitled to the relief he prays when he did not institute this suit until June 29, 1933, when the assessment roll for 1932 was completed in 1932 and taxes thereon have been collectable since November 1, 1932, and when the complainant could have sought relief, if entitled to it, by application to the administrative taxing officials or to the courts in appropriate procedure before his lawful taxes which under the statute are a continuing lien upon his property until the lawful taxes are paid in full, had become long past due and after other taxpayers had paid their taxes as' assessed on the tax roll which is here sought to have decreed void in its entirety and after the statutory tax collection period for the taxes of 1932 had passed.
Where tax assessments are unauthorized and void they may be enjoined at any time. As where national banks and their stock shares are assessed in violation of the Acts of *187Congress permitting national banks and their stock shares to be taxed upon prescribed conditions, Roberts v. American National Bank, 97 Fla. 411, 121 So. 554; or where a tax levy as made is' not authorized by a valid law; or where though a tax levy be duly authorized by law, the illegality of the tax roll because of affirmative wrongdoing by the taxing officials, and not mere incorrectness or 'specific instances of unfairness in the assessment as made, is duly shown. There may be other instances in which a tax levy is void and relief from it may be had at any time when the right to redress has not been waived or otherwise lost.
But where a tax assessment is voidable and not per se void as where it is made in good -faith but is irregular or unfair, the taxpayer must move in due time and must make a full and clear showing of right to appropriate relief.
The law presumes that taxing officials faithfully perform their official duties; and when the correctness of their official acts is challenged, the burden of proper allegation and sufficient proof is upon the complaining party. Camp Phosphate Co. v. Allen, 77 Fla. 341, 81 So. 503; City of Tampa v. Palmer, 89 Fla. 514, 105 So. 115.
While equity will give appropriate relief against illegality or intentional or systematic gross injustice in imposing taxes, it will not afford immunity from taxation merely because there may be some inequality in assessments. • The duty to bear a just share of taxation, justice to other taxpayers, and the requirements of government make it inequitable to give relief from all taxátion because there may be some inequality in an assessment roll, which if it in fact existed, could have been' remedied by pursuing administrative or other processes in time for proper assessments to be made, so that, as contemplated by law, all may appropriately share *188tax burdens that are necessary to efficient government for the protection of the personal and property rights of all. Ranger Realty Co. v. Hefty, 112 Fla. 654, 152 Sou. Rep. 439 (opinion filed November 13, 1933, at the present term) ; First Trust Co. v. Souder, 112 Fla. 393, 150 Sou. Rep. 590 (opinion filed October 18, 1933).
“The law contemplates that a wide discretion be accorded to the tax assessor in the valuation of property for the purpose of taxation. In the absence of a clear and positive showing of fraud or of an illegal act or of an abuse of discretion rendering an assessment authorized by law so arbitrary and discriminating as to amount to a fraud upon a taxpayer or to a denial of the equal protection of the law, the courts will not in general control the discretion of the tax assessor in making valuations for taxing purposes. The burdens of taxation cannot be made exactly equal.” German-American Lumber Co., et al., v. Barbee, 59 Fla. 493, H. N. 1, 52 So. 292. See also Harjim, Inc., v. Owens, 64 Fed. (2nd) 306.
The Constitution provides that “there shall be exempt from taxation to the head of a family residing in this State, household goods and personal effects to the value of Five Hundred ($500.00) Dollars.” Section 11, Article IX, adopted at the general election of 1924. Page 483, Acts of 1923.
The organic provision means that in making assessments of pérsonal property for taxation the head of a family residing in this State shall be allowed an exemption of “household goods and personal effects to the value of five hundred dollars,” such value of $500.00 to be deducted from the total assessable value of the household goods and personal effects of the head of a family residing in this State. For example, if the head of a family residing in *189this State has “household goods and personal effects” of the value of $1,200.00 and the assessment value is 50 per cent thereof or $600.00, the exempt value of $500.00 is to be deducted from the $600.00 assessment value, leaving the remainder of $100.00 to be assessed for taxation.
The bill of complaint contains allegations that required a response if the complainant is not in laches, therefore the court will not be held in error for denying the motion to dismiss the bill of complaint for insufficiency as a pleading.
State and county tax levies had been duly authorized by law. The proper officials made and approved the assessments and the complainant did not duly complain of the alleged improper assessments as made when he should have done so in justice to all concerned.
• The evidence does not clearly show as against the findings of the chancellor that affirmative acts of wrongdoing by the taxing officials were of such a nature as' to invalidate the tax roll; and while the complainant without proper predicate therefor does pray that the “court will fix and determine the liability of the plaintiff; if any, with reference to his personal taxes for 1932” he did not pay or offer to pay the amount of taxes that constitute a valid lien upon the property as was done and approved in L. & N. Ry. Co. v. Amos, 98 Fla. 350, 123 So. 745. The decree appealed from is affirmed.
Davis, C. J., and Ellis, Terrell and Buford, J. J., concur.
Brown, J., not participating because of illness.